EXHIBIT 10.5

AMENDMENT NO. 1

INTERNATIONAL PAPER COMPANY

2008 MANAGEMENT INCENTIVE PLAN

This Amendment to the International Paper Company Management Incentive Plan
(the “MIP”) is hereby amended effective the 8th day of December 2008. The MIP
shall be amended as follows:

1. By deleting Section IX in its entirety and inserting the following language
in lieu thereof:

“A. Type of Payment

MIP awards are paid in cash unless deferred by the Participant. The Committee
may, in its sole discretion, authorize payment of all or a portion of earned MIP
awards to all or certain groups of participants under the Company’s Long-Term
Incentive Compensation Plan.

B. Time of Payment

Awards may be paid in up to two equal installments, as determined by the
Committee. Each such installment shall be deemed to be a separate payment for
purposes of Section 409A of the Internal Revenue Code and Treas. Reg.
§1.409A-2(b)(2)(iii). In the event an award is paid in one installment, it shall
be made no later than March 15, 2009. In the event an award is paid in more than
one installment, the first such payment shall be made no later than March 15,
2009 and the second such payment shall be made no later than December 31, 2009.
In no event shall an award or any portion thereof be paid in 2008.

C. Payment to Beneficiaries

If a Participant dies prior to receipt of an approved award under the Plan, the
award will be paid in a lump sum to the Participant’s estate.

D. Deferral of Payment

Any Participant who has a position level of 18 or higher who has elected to
participate in the Company’s Deferred Compensation Savings Plan (“DCSP”) may
elect to defer payment, not to exceed 85%, of any award under this Plan by
filing an irrevocable Election to Defer Payment under the DCSP by the last
business day in December of the year prior to the year in which such award would
be earned. Awards or portions elected to be deferred will be credited with
investment earnings or losses in accordance with provisions of, and the
Participant’s elections under, the DCSP. MIP awards that are deferred will be
paid in accordance with the payment terms of the DCSP.”